         Case 1:18-cv-12127-VSB Document 52 Filed 01/22/21 Page 1 of 1

                   LEE LITIGATION GROUP, PLLC
                          148 West 24th Street, Eighth Floor
                                  New York, NY 10011
                                    Tel: 212-465-1180
                                    Fax: 212-465-1181
                               info@leelitigation.com

WRITER’S DIRECT:       212-465-1188
                       cklee@leelitigation.com
                                                                                 January 22, 2021
VIA ECF
The Honorable Vernon S. Broderick, U.S.D.J.
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007

                 Re:   Izquierdo v. Panera Bread Company
                       18-cv-12127-VSB

Dear Judge Broderick:

        We are counsel to Plaintiff in the above-captioned action. We wrote to the Court on
November 25, 2020, with Defendants’ consent, requesting that discovery in this case be stayed,
as the parties had agreed to engage in mediation. The Court granted the parties’ request through
its Order of November 30, 2020 (Dkt. No. 51). Regretfully, we now write to ask the Court to lift
the stay and set new discovery and motion deadlines.

        This is the result of Defendant’s consistent uncooperativeness in scheduling a mediation.
On November 25, 2020, Plaintiff sent Defendant a list of 13 potential mediators. To date,
Defendant has not agreed to any of these. Nor has it proposed its own mediators. Defendant’s
counsel did send us the bios of 3 potential mediators on January 12, 2021, but it then turned out
that counsel had not actually obtained approval for these individuals from her client. Thus, these
names are useless. Moreover, the fees for these mediators will end up running at least $30,000.
Plaintiff believes he has spent too long sending Defendant constant reminders to fulfill its
obligations. Accordingly, we respectfully ask that the Court lift the stay and set new discovery
and motion deadlines. Plaintiff proposes that the deadlines set out in the Court’s Scheduling
Order of July 1, 2020 (Dkt. No. 49) be extended by 4 months.

       We thank Your Honor for considering our request.



Respectfully submitted,

/s/ C.K. Lee
C.K. Lee, Esq.

cc:     All parties via ECF
